Citation Nr: 1443468	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating for temporomandibular joint (TMJ) disturbance, currently rated as 10 percent disabling.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS) and specific phobia, will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 through September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has perfected a timely appeal of that decision.  Original jurisdiction over this matter has been transferred to the RO in New York, New York.

Testimony as to this matter was received from the Veteran during Board hearings held in August 2011 and June 2014.  Transcripts of both proceedings are associated with the claims file.

The law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, the Veteran was notified during the June 2014 Board hearing that he has the option of having a third hearing with a VLJ who would be assigned to the panel to decide this appeal; in response, he expressly waived, on the record, his right to a third hearing.  Accordingly, an additional hearing before a third Board member is not required.

In April 2012, the Board remanded the issue of the Veteran's entitlement to a higher disability rating for TMJ disturbance for further development, to include: obtaining the records for any additional treatment identified by the Veteran; arranging the Veteran to undergo a new VA examination of his TMJ disability; and readjudication of the issue by the agency of original jurisdiction.  The Board is satisfied that the ordered development action has been performed; however, for the reasons expressed below, finds that still additional development is necessary.

The Board notes that a timely appeal was also perfected by the Veteran in relation to an August 2012 rating decision issued by the RO in New York, New York, which denied the Veteran's claim for service connection for an anxiety disorder.  That issue will be addressed by the Board in a separately issued decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected TMJ disturbance has been rated as being 10 percent disabling pursuant to 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905.  The Board notes that service connection was established for TMJ as a residual of injuries sustained when the Veteran fell off of a ladder during service and a subsequent incident in which he was kicked in the face.  Service connection was also granted for missing teeth as a consequence of those same in-service injuries.  

Disability ratings under Diagnostic Code 9905 are assigned based upon the extent of limited motion of the temporomandibular articulation.  A 10 percent disability rating is warranted where lateral excursion is limited to the range of zero to 4 degrees, or, where inter-incisal range of motion is limited to the range from 31 to 40 millimeters.  A 20 percent disability rating is assigned where inter-incisal range is limited to 21 to 30 millimeters.  A 30 percent disability rating is appropriate where inter-incisal motion is limited to 11 to 20 millimeters.  Finally, a maximum schedular disability rating of 40 percent is assigned where the inter-incisal range is limited to the range from zero to 10 millimeters.

Notably, a February 2008 VA examination of the Veteran's TMJ revealed that the Veteran had "significant bone loss of his maxilla" with replacement by a maxillary prosthesis.  The examiner did not, however, offer an opinion as to what percentage of the maxilla was lost, or the degree to which this loss was a related to his service-connected residuals of jaw injuries sustained in service.  Although the Veteran underwent subsequent re-examinations of his TMJ in November 2009 and August 2012, these examinations also did not comment upon the extent of maxilla loss or on the question of whether such maxilla loss remained treatable by prosthesis.

In view of the maxilla findings expressed in the February 2008 VA examination, the Board is of the opinion that the Veteran's service-connected disability may potentially be rated properly pursuant to 38 C.F.R. § 4.150, DCs 9914 and 9915.

Under DC 9914, disabilities marked by loss of more than half of the maxilla but which is replaceable by a prosthesis are assigned a 50 percent disability rating.  In instances where there is loss of more than half of the maxilla and the injury is not replaceable by a prosthesis, a 100 percent disability rating is assigned.

Under DC 9915, where there has been a loss of less than 25 percent of the maxilla, and that bone loss is not replaceable by a prosthesis, a 20 percent disability rating is appropriate.  Where there has been a loss of 25 to 50 percent of the maxilla and the demonstrated bone loss is replaceable by a prosthesis, a 30 percent disability rating is assigned.  Where the 25 to 50 percent maxilla loss is not replaceable by a prosthesis, a 40 percent disability rating is warranted.

In the absence of any discussion as to what percentage of the maxilla has been lost and whether such loss may be treated adequately with a prosthesis, the previous VA examinations are incomplete for the purposes of considering potentially higher disability ratings under DCs 9914 and 9915.  For this reason, the Veteran should be afforded a new VA examination to ascertain this information.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran testified during his June 2014 hearing that he has experienced shooting pains which he described as being like an electrical shock radiating from his jaw and into the areas of his nose and eyes.  According to the Veteran, this has been attributed to a neurological condition known as trigeminal neuralgia and is a further manifestation of his TMJ disability.  Indeed, VA treatment records show that the Veteran was diagnosed with a trigeminal neuralgia in February 2013.  Subsequent VA treatment records dated through March 2014 show that he has experienced ongoing symptoms related to the trigeminal neuralgia.  Notably, these VA treatment records reflect that the Veteran reported that he had been experiencing these neurologically-based pain symptoms since the events of his in-service 1961 TMJ injury.

The Board notes that the previous VA examinations performed in February 2008, November 2009, and August 2012 were focused almost exclusively on TMJ motion and function, and hence, did not include any discussion of trigeminal neuralgia.  In view of the Veteran's assertions that he has had neurologically-based pain from his trigeminal neuralgia since his 1961 in-service injury, and, given the recent February 2013 diagnosis of trigeminal neuralgia, the new VA examination ordered above should also include consideration of that diagnosis and its relationship to his service-connected disability.  This examination should explore whether those neurological manifestations are attributable to the Veteran's TMJ disturbance and/or his in-service injuries, what nerve groups are involved, and the extent of the Veteran's neurological injuries.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his TMJ disturbance and trigeminal neuralgia since March 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating for TMJ disturbance, currently rated as 10 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo a new VA examination of his TMJ disturbance and any associated neurological conditions, to include trigeminal neuralgia.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his TMJ disturbance and trigeminal neuralgia since March 2014.
 
2.  Obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran should be afforded a VA examination, by an appropriate VA examiner, to determine all manifestations and symptoms associated with the Veteran's TMJ disturbance, and the extent of the severity thereof.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed, to include range of motion testing of the inter-incisal range and lateral excursion, and a neurological examination of the Veteran's trigeminal neuralgia.  All findings from these tests and studies should be reported.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner should identify any and all symptoms and manifestations that have resulted from the Veteran's TMJ disturbance and note the severity thereof.  In particular, the examiner should address and discuss the following questions:

	a)  what is the extent of the loss of motion of the 	Veteran's inter-incisal range?  What is the extent of 	the loss of motion of the range of lateral excursion?

	b)  has the Veteran had any maxilla loss, and if so, 	what percentage of the maxilla has been lost?  Is
      the maxilla loss replaceable by a prosthesis?  Is the       
      maxilla loss related to his in-service jaw injuries,    
      and/or was the maxilla loss caused or aggravated by 
      service-connected TMJ disturbance and loss of 
      teeth?

	c)  to the extent that there is remaining portion of the 	maxilla, is there any malunion or nonunion of the 	maxilla?

	d)  does the Veteran have a trigeminal neuralgia or 	other neurological manifestation that has been caused 	or aggravated by his service-connected TMJ 	disturbance, or that is related to his in-service jaw 
      injuries?

	e)  are there any other manifestations that have been 	caused by or resulted from the Veteran's service-	connected TMJ disturbance, such as loss of the 	mandible, nonunion or malunion of the mandible, loss 	of any part of the ramus, loss of the condyloid or 	coronoid process, or loss of any portion of the hard 	palate?

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's claims submissions and lay statements, hearing transcripts, previous VA examinations, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support the examiner's opinion.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  
 
5.  After completion of the above development, the issue of the Veteran's entitlement to an increased disability rating for TMJ disturbance, currently rated as 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




  ___________________________          ___________________________ 
	  MICHAEL LANE				   SUSAN TOTH
           Veterans Law Judge,                               Veterans Law Judge,
       Board of Veterans' Appeals                  Board of Veterans' Appeals



                                ____________________________
                                             DAVID WIGHT
                      Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



